State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: November 12, 2015                     519788
________________________________

ERIC TOLLIVER,
                      Appellant,
     v                                        MEMORANDUM AND ORDER

STATE OF NEW YORK,
                    Respondent.
________________________________


Calendar Date:   September 9, 2015

Before:   Peters, P.J., Lahtinen, Garry and Rose, JJ.

                               __________


     Eric Tolliver, Fallsburg, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Julie M.
Sheridan of counsel), for respondent.

                               __________


Garry, J.

      Appeal from a judgment of the Court of Claims (McCarthy,
J.), entered January 15, 2014, upon a decision of the court in
favor of defendant.

      Claimant, an inmate, commenced this action seeking damages
for injuries he sustained when he fell on a prison stairway.
Claimant contends that his fall was caused by defendant's
negligent failure to make appropriate accommodations for his pre-
existing leg injury. The Court of Claims dismissed the claim
following a bifurcated trial on the issue of liability. Claimant
appeals, and we affirm.

      After being transferred to the Clinton Correctional
Facility in November 2006, claimant filed a grievance seeking
transfer to a different facility on the ground that he had
                                 -2-                519788

difficulty negotiating the Clinton facility's stairways due to a
prior leg injury. Claimant was advised that the grievance
committee had no jurisdiction over transfers, and was directed to
raise the issue with his physician and counselor. An orthopedist
subsequently recommended that claimant be housed in a "flat area,
no stairs," and, as a result, he was transferred to the
facility's hospital in February 2007. Claimant immediately filed
several grievances and requests for accommodation objecting to
this placement, and repeating his request for a transfer to
another facility.1 In March 2007, after raising his complaints
with the facility physician, claimant was released from the
hospital and returned to the general population. He then
requested a job as a porter, a position he had previously held in
a different facility. Claimant was assigned to that position
and, after performing these duties without complaint for several
weeks, fell on a stairway while performing a job-related task.

      Upon review, we find no error in the determination that
claimant failed to establish any deviation by defendant from the
appropriate standard of care by denying his transfer, releasing
him from the hospital unit, or assigning him the job of a porter.
The release from the unit and subsequent job assignment were
based upon claimant's requests. No medical proof was offered in
support of his claim that these actions were improper, nor were
they shown to be the proximate cause of his later injuries.
Therefore, his claim was properly dismissed (see Matter of Knight
v State of New York, 127 AD3d 1435, 1435 [2015], lv dismissed 25
NY3d 1212 [2015]; Myers v State of New York, 46 AD3d 1030, 1031
[2007]; Wood v State of New York, 45 AD3d 1198, 1198 [2007]).
Claimant's remaining claims have been considered and found to be
without merit.

         Peters, P.J., Lahtinen and Rose, JJ., concur.




     1
        Claimant was advised that he would not be deemed eligible
for transfer to another facility until August 2007. He did not
request an earlier medical transfer from his physician, although
he acknowledged having been advised that he could do so.
                        -3-                  519788

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court